Filing Date: 10/19/2020
Claimed Priority Dates: 05/29/2018 (Continuation of 15/991,476 now PAT 10,818,687)
      07/25/2017 (KR 10-2017-0094401)
Applicants: Kim et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 02/07/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1, reading on Fig. 3A, in the reply filed on 02/07/2022, is acknowledged. Applicant indicted that claims 1-20 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 1-20.
With regards to the Species restriction between Species 1-6, the traversal is on the grounds that “simultaneous examination will not present an undue burden”. This is not found persuasive:
As set forth in the restriction requirement mailed on 01/24/2022, the examiner set forth that the application contained several species including mutually exclusive characteristics. Fig. 3A (and its cross section along A-A’ depicted in Fig. 4A), for 
Because of the above, and because the applicant did not present evidence or identify evidence on record showing the species to be obvious variations of one another, the requirement is still deemed proper and is, therefore, made FINAL.

Claim Objections




Claims 1 and 16 are objected to because of the following informalities:
- Claim 1, L. 5 and 7: amend to -- the electrode structure--, in accordance with the claim language introduced at L. 3 “an electrode structure”
- Claim 16, L. 6: amend to -- wherein 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites the limitation “the lower channel patterns comprise … from that of the upper channel patterns” in L. 1-2. There is insufficient antecedent basis for this limitation in the claim, and the meets and bounds of the claimed subject matter are unclear, as it is unclear which lower/upper channel patterns the limitation is referring to: lower/upper channel patterns of the first vertical channels, of second vertical channels, or of both first and second vertical channels? For the purpose of examination, the claim will be construed as reciting -- the lower channel patterns of the first vertical channels comprise a semiconductor material having a crystal structure different from that of the upper channel patterns of the first vertical channels
Claim 20 recites the limitation “greater than a height of each of the lower channel patterns of the second vertical channels” in L. 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- greater than a height of second lower channel pattern of the second vertical channel--, in accordance with the claim language introduced in Claim 12, L. 9-10 “a second vertical channel … including a second lower channel pattern”, until further clarifications are provided by Applicant.

Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunji-Yoneoka et al. (US2017/0365613).

Regarding Claim 1, Gunji-Yoneoka (see, e.g., Figs. 12A-D), according to a first interpretation of the disclosure, shows all aspects of the instant invention including a 
- a substrate (e.g., substrate 9, 10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 300)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., stack comprising electrically conductive layers 46 functioning as control gate electrodes/WLs)
- a plurality of first vertical channels that penetrate the electrode structures on the cell array region (e.g., channels 11, 60 associated with memory stack structures 55)
- a plurality of second vertical channels that penetrate the electrode structures on the connection region (e.g., channels 11, 60 associated with support pillar structures 20)
- wherein each of the first vertical channels and the second vertical channels includes a lower channel pattern (e.g., epitaxial semiconductor pedestals 11) connected to the substrate and an upper channel pattern connected to the lower channel pattern (e.g., vertical semiconductor channels 60)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 46) surrounds the lower channel patterns (e.g., 11) of the first vertical channels and the upper channel patterns (e.g., 60) of the second vertical channels (see, e.g., Figs. 12A,C-D)
Regarding Claim 3, Gunji-Yoneoka (see, e.g., Fig. 5B and Par. [0052]-[0053]) shows that each of the lower channel patterns of the first and second vertical channels comprises an epitaxial pattern (e.g., pedestals 11 are formed at the bottom portion of each memory opening 49 and each support opening 19
Regarding Claim 4, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows a dummy insulating pattern (e.g., dielectric layer 12) provided in the connection region of the substrate, wherein the plurality of second vertical channels (e.g., 11,60) are arranged to penetrate the dummy insulating pattern and directly contact the substrate.
Regarding Claim 7, Gunji-Yoneoka (see, e.g., Figs. 12A,C-D) shows that:
- the lower channel patterns of the first vertical channels have a first height (e.g., height between the lower and the uppermost surface of 11)
- the lower channel patterns of the second vertical channels have a second height (e.g., height between the lower and the intermediary upper surface of 11) smaller than the first height of the first vertical channels.
Regarding Claim 9, Gunji-Yoneoka (see, e.g., Figs. 12C-D and Par. [0097]) shows a gate insulating layer (e.g., dielectric spacer 116) interposed between the lower channel patterns (e.g., 11) of the plurality of first vertical channels and the lowermost electrode (e.g., lowermost 46).
Regarding Claim 11, Gunji-Yoneoka (see, e.g., Fig. 12D and Par. [0064],[0121]) discloses that channel 60 in regions 100 or 300 include a cover material layer 57 of amorphous silicon or polysilicon. Furthermore, Gunji-Yoneoka (see, e.g., Fig. 5B and Par. [0052]-[0053]) discloses that epitaxial pedestal 11 in regions 100 or 300 include single crystalline Si or SiGe. Therefore, Gunji-Yoneoka shows that the lower channel patterns (of the first vertical channels) (e.g., 11) comprise a semiconductor material having a crystal structure different from that of the upper channel patterns (of the first vertical channels) (e.g., 60) (e.g., single crystalline vs.
Regarding Claim 12, Gunji-Yoneoka (see, e.g., Figs. 12A-D), according to a first interpretation of the disclosure, shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9, 10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 300)
- an electrode structure including a plurality of electrodes vertically stacked in a first direction perpendicular to a top surface of the substrate (e.g., stack comprising electrically conductive layers 46 functioning as control gate electrodes/WLs), the electrode structure having a staircase-shape on the connection region
- a first vertical channel that penetrates the electrode structures on the cell array region (e.g., vertical channel 11, 60 associated with memory stack structure 55), the first vertical channel including a first lower channel pattern in contact with the substrate (e.g., epitaxial semiconductor pedestal 11) and a first upper channel pattern connected to the first lower channel pattern (e.g., vertical semiconductor channel 60)
- a second vertical channel that penetrate the electrode structure on the connection region (e.g., vertical channel 11, 60 associated with support pillar structure 20), the second vertical channel including a second lower channel pattern in contact with the substrate (e.g., epitaxial semiconductor pedestal 11) and a second upper channel pattern connected to the second lower channel pattern (e.g., vertical semiconductor channel 60)
e.g., lowermost electrode 46) surrounds the first lower channel pattern (e.g., 11) and the second upper channel pattern (e.g., 60) (see, e.g., Figs. 12A,C-D)
- wherein a sidewall of the second lower channel pattern is spaced apart from the substrate (e.g., 11 protrudes from the substrate, with an irregular side surface  comprising sidewalls vertically spaced from the substrate)
Regarding Claim 15, Gunji-Yoneoka (see, e.g., Figs. 12A,C-D) shows:
- a first vertical insulating pattern (e.g., tri-layer memory film 50) disposed on the first lower channel pattern (e.g., 11) and surrounding a sidewall of the first upper channel pattern (e.g., 60)
- a second vertical insulating pattern (e.g., tri-layer memory film 50) disposed on the second lower channel pattern (e.g., 11) and surrounding a sidewall of the second upper channel pattern (e.g., 60)
Regarding Claim 18, Gunji-Yoneoka (see, e.g., Figs. 12A,C-D) shows that the first lower channel pattern has a first height (e.g., height between the lower and the uppermost surface of 11), and the second lower channel pattern has a second height (e.g., height between the lower and the intermediary upper surface of 11) smaller than the first height.
Regarding Claim 19, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows a dummy insulating pattern (e.g., dielectric layer 12) provided in the connection region of the substrate, wherein the second vertical channel (e.g., 11,60) penetrates the dummy insulating pattern and is in contact the substrate.

Regarding Claim 1, Gunji-Yoneoka (see, e.g., Figs. 12A-D), according to a second interpretation of the disclosure, shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9, 10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 300)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., stack comprising electrically conductive layers 46 functioning as control gate electrodes/WLs)
- a plurality of first vertical channels that penetrate the electrode structures on the cell array region (e.g., (semiconductor) channels 11, 60 associated with memory stack structures 55)
- a plurality of second vertical channels that penetrate the electrode structures on the connection region (e.g., (electrically conductive) channels 61, 76 associated with backside trenches 79)
- wherein each of the first vertical channels and the second vertical channels includes a lower channel pattern (e.g., epitaxial semiconductor pedestals 11 and implanted semiconductor regions 61, respectively) connected to the substrate and an upper channel pattern connected to the lower channel pattern (e.g., vertical semiconductor channels 60 and contact via structures 76, respectively)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 46) surrounds the lower channel patterns of the first vertical channels (e.g., 11) and the upper channel patterns of the second vertical channels (e.g., 76) (see, e.g.
Regarding Claim 2, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows that top surfaces of the lower channel patterns of the first vertical channels (e.g., 11) are positioned higher than a top surface of the lowermost electrode (e.g., lowermost 46), and top surfaces of the lower channel patterns of the second vertical channels (e.g., 61) are positioned lower than a bottom surface of the lowermost electrode.
Regarding Claim 4, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows a dummy insulating pattern (e.g., dielectric layer 12) provided in the connection region of the substrate, wherein the plurality of second vertical channels (e.g., 61,76) are arranged to penetrate the dummy insulating pattern and directly contact the substrate.
Regarding Claim 5, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows that a height of the dummy insulating pattern (e.g., a height of 12 defined relatively to top surface of 9) is greater than a height of each of the lower channel patterns of the second vertical channels (e.g., a height of 61 defined relatively to top surface of 9).
Regarding Claim 6, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows that bottom surfaces of the second vertical channels (e.g., 61,76) are positioned lower than bottom surfaces of the first vertical channels (e.g., 11,60).
Regarding Claim 7, Gunji-Yoneoka (see, e.g., Figs. 12A-D) shows that the lower channel patterns of the first vertical channels (e.g., 11) have a first height, and the lower channel patterns of the second vertical channels (e.g., 61) have a second height smaller than the first height of the first vertical channels.
Regarding Claim 8, Gunji-Yoneoka (see, e.g., Figs. 8-11 and 12A-D) shows:
- a plurality of first vertical insulating patterns (e.g., tri-layer memory films 50) provided between the upper channel patterns of the first vertical channels (e.g., 60) e.g., lowermost 46)
- a plurality of second vertical insulating patterns (e.g., dielectric layers 44, 74) provided between the upper channel patterns of the second vertical channels (e.g., 76) and the electrode structure, the second vertical insulating patterns having bottom surfaces positioned lower than the bottom surface of the lowermost one of the electrodes.
Regarding Claim 9, Gunji-Yoneoka (see, e.g., Figs. 12C-D and Par. [0097]) shows a gate insulating layer (e.g., dielectric spacer 116) interposed between the lower channel patterns (e.g., 11) of the plurality of first vertical channels and the lowermost electrode (e.g., lowermost 46).
Regarding Claim 10, Gunji-Yoneoka (see, e.g., Fig. 12A) shows that a distance between a side surface of the lowermost electrode (e.g., lowermost 46) and the plurality of first vertical channels (e.g., 11, 60) is different from a distance between a side surface of the lowermost electrode and the plurality of the second vertical channels (e.g., 61, 76) (see, thickness of dielectric spacer 116 vs. thickness of insulating spacer 74).
Regarding Claim 11, Gunji-Yoneoka (see, e.g., Fig. 12D and Par. [0064],[0121]) discloses that channel 60 in region 100 include a cover material layer 57 of amorphous silicon or polysilicon. Furthermore, Gunji-Yoneoka (see, e.g., Fig. 5B and Par. [0052]-[0053]) discloses that epitaxial pedestal 11 in region 100 include single crystalline Si or SiGe. Therefore, Gunji-Yoneoka shows that the lower channel patterns (of the first vertical channels) (e.g., 11) comprise a semiconductor material having a crystal e.g., 60) (e.g., single crystalline vs. amorphous or polycrystalline).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US9576967).

Regarding Claim 1, Kimura (see, e.g., Figs. 21A-B) shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9,10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs) 
- a plurality of first vertical channels that penetrate the electrode structure on the cell array region (e.g., channels 601,602, and 11 associated with memory stack structures 55 in 100)
- a plurality of second vertical channels that penetrate the electrode structure on the connection region (e.g., channels 601,602, and 53 or suppressed 11 associated with support pillar structure 155 in 200)
- wherein each of the first vertical channels and the second vertical channels includes a lower channel pattern connected to the substrate (e.g., channel portion 11 in 100, and semiconductor material portions 53 or suppressed 11 in 200, respectively) and an upper channel pattern connected to the lower channel pattern (e.g., channel layers 601,602 in 100 and 200, respectively)
e.g., lowermost electrode 146) surrounds the lower channel patterns of the first vertical channels (e.g., 11) and the upper channel patterns of the second vertical channels (e.g., 601,602) (see, e.g., Fig. 21B)

































Regarding Claim 2, Kimura (see, e.g., Fig. 21B) shows that top surfaces of the lower channel patterns of the first vertical channels (e.g., 11) are positioned higher than a top surface of the lowermost one of the electrodes (e.g., lowermost 146), and top surfaces of the lower channel patterns of the second vertical channels (e.g., 53) are positioned lower than a bottom surface of the lowermost one of the electrodes.
Regarding Claim 3, Kimura (see, e.g., Fig. 21B and Col. 10, L. 64 to Col. 11, L. 6) shows that each of the lower channel patterns of the first and second vertical channels comprises an epitaxial pattern (e.g., epitaxial channel portion 11 in 100, and suppressed epitaxial portion 11 in 200, respectively).
Regarding Claim 4, Kimura (see, e.g., Fig. 21B) shows a dummy insulating pattern (e.g., dielectric layer 132) provided in the connection region of the substrate, wherein the plurality of second vertical channels (e.g., channels 601,602, and 53 or suppressed 11) are arranged to penetrate the dummy insulating pattern and directly contact the substrate.
Regarding Claim 5, Kimura (see, e.g., Fig. 21B) shows that a height of the dummy insulating pattern (e.g., a height of 132 defined relatively to top surface of 9,10) is greater than a height of each of the lower channel patterns of the second vertical channels (e.g., a height of 53 defined relatively to top surface of 9,10
Regarding Claim 6, Kimura (see, e.g., Fig. 21B) shows that bottom surfaces of the second vertical channels (e.g., channels 601,602, and 53 or suppressed 11) are positioned lower than bottom surfaces of the first vertical channels (e.g., channels 11, 601,602).
Regarding Claim 7, Kimura (see, e.g., Fig. 21B) shows that the lower channel patterns of the first vertical channels (e.g., 11) have a first height, and the lower channel patterns of the second vertical channels (e.g., 53) have a second height smaller than the first height of the first vertical channels.
Regarding Claim 8, Kimura (see, e.g., Fig. 21B) shows:
- a plurality of first vertical insulating patterns (e.g., stack memory films 50) provided between the upper channel patterns of the first vertical channels (e.g., 601,602 in 100) and the electrode structure, the first vertical insulating patterns having bottom surfaces being positioned higher than the top surface of the lowermost one of the electrodes (e.g., lowermost 146)
- a plurality of second vertical insulating patterns (e.g., stack memory films 50) provided between the upper channel patterns of the second vertical channels (e.g., 601,602 in 200) and the electrode structure, the second vertical insulating patterns having bottom surfaces positioned lower than the bottom surface of the lowermost one of the electrodes.
Regarding Claim 9, Kimura (see, e.g., Fig. 21B) shows a gate insulating layer (e.g., oxide spacer 116) interposed between the lower channel patterns (e.g., 11) of the plurality of first vertical channels and the lowermost electrode (e.g., lowermost 146
Regarding Claim 10, Kimura (see, e.g., Figs. 21A-B) shows that a distance between a side surface of the lowermost one of the electrodes (e.g., lowermost 146) and the plurality of first vertical channels is different from a distance between a side surface of the lowermost one of the electrodes and the plurality of the second vertical channels (e.g., due to intervening thickness of 116 vs. contact).
Regarding Claim 11, Kimura (see, e.g., Figs. 21A-B) shows that material portions 53 and 11 are, e.g., single crystal silicon; and that semiconductor channel layers 601,602 in 100 or 200 can be, e.g., amorphous silicon, polysilicon, III-V compounds or II-VI compounds. Therefore, Kimura shows that the lower semiconductor patterns (of the first vertical channels) (e.g., 11) comprise a semiconductor material having a crystal structure different from that of the upper semiconductor patterns (of the first vertical channels) (e.g., 601,602).
Regarding Claim 12, Kimura (see, e.g., Figs. 21A-B) shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9, 10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked in a first direction perpendicular to a top surface of the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs), the electrode structure having a staircase-shape on the connection region
- a first vertical channel that penetrates the electrode structures on the cell array region (e.g., channel 601,602, and 11 associated with memory stack structures 55 in 100), the first vertical channel including a first lower channel pattern in contact with the substrate (e.g., channel portion 11) and a first upper channel pattern connected to the first lower channel pattern (e.g., channels 601,602 in 100)
- a second vertical channel that penetrate the electrode structure on the connection region (e.g., channels 601,602, and 53 or suppressed 11 associated with support pillar structure 155 in 200), the second vertical channel including a second lower channel pattern in contact with the substrate (e.g., semiconductor material portions 53 or suppressed 11) and a second upper channel pattern connected to the second lower channel pattern (e.g., channels 601,602 in 200)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the first lower channel pattern (e.g., 11) and the second upper channel pattern (e.g., 601,602) (see, e.g., Fig. 21B)
- wherein a sidewall of the second lower channel pattern is spaced apart from the substrate (e.g., inner sidewall of 53 or sidewall of suppressed 11 are spaced apart from the substrate by the body of material portion 53)
Regarding Claim 13, Kimura (see, e.g., Figs. 21A-B) shows that:
- a top surface of the first lower channel pattern (e.g., 11) is positioned higher than a top surface of the lowermost electrode (e.g., lowermost electrode 146)
- a top surface of the second lower channel pattern (e.g., 53) is positioned lower than a bottom surface of the lowermost electrode
Regarding Claim 14, Kimura (see, e.g., Figs. 21A-B) shows that a top surface of the second lower channel pattern (e.g., 53) is positioned at a lower level than a top surface of the substrate (e.g., 9,10
Regarding Claim 15, Kimura (see, e.g., Figs. 21A-B) shows:
- a first vertical insulating pattern (e.g., stack memory film 50) disposed on the first lower channel pattern (e.g., 11) and surrounding a sidewall of the first upper channel pattern (e.g., 601,602 in 100)
- a second vertical insulating pattern (e.g., stack memory film 50) disposed on the second lower channel pattern (e.g., 53 or suppressed 11) and surrounding a sidewall of the second upper channel pattern (e.g., 601,602 in 200)
Regarding Claim 16, Kimura (see, e.g., Figs. 21A-B) shows that a bottom surface of the second vertical insulating pattern (e.g., 50) is positioned at a lower level than a bottom surface of the lowermost electrode (e.g., lowermost electrode 146).
Regarding Claim 17, Kimura (see, e.g., Figs. 21A-B) shows that a distance between a side surface of the lowermost electrode (e.g., lowermost electrode 146) and the first vertical channel is different from a distance between a side surface of the lowermost electrode and the second vertical channel (e.g., due to intervening thickness of 116 vs. contact).
Regarding Claim 18, Kimura (see, e.g., Figs. 21A-B) shows that the first lower channel pattern (e.g., 11) has a first height, and the second lower channel pattern (e.g., 53) has a second height smaller than the first height.
Regarding Claim 19, Kimura (see, e.g., Figs. 21A-B) shows a dummy insulating pattern (e.g., dielectric layer 132) provided in the connection region of the substrate, wherein the second vertical channel (e.g., channels 601,602, and 53 or suppressed 11
Regarding Claim 20, Kimura (see, e.g., Figs. 21A-B) shows that a height of the dummy insulating pattern (e.g., a height of 132 defined relatively to top surface of 9,10) is greater than a height of the second lower channel pattern of the second vertical channel (e.g., a height of 53 defined relatively to top surface of 9,10).

Conclusion




















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814